Citation Nr: 1102149	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-13 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The Veteran's tinnitus did not have its onset during service and 
is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the veteran's claim against the evidence 
unfavorable to the veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  If the favorable evidence outweighs the unfavorable 
evidence or if the favorable and unfavorable evidence are in 
relative equipoise, the Veteran's claim must be granted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2010). 

In this case, the Veteran contends that he has bilateral 
tinnitus.  In a statement supplementing his Application for 
Compensation and/or Pension, dated April 2008, the Veteran stated 
that these symptoms were the result of maintaining and operating 
heavy construction equipment, use of construction tools, 
detonation of explosives, and rigging of supplies to be picked up 
by helicopter in service and that at that time, he was not issued 
any hearing protection.

Service treatment records are absent for any complaints of, or 
treatment for, tinnitus.  A separation report of medical 
examination from August 1971 indicated a normal clinical 
evaluation of the Veteran's ears, in general, and of his ear 
drums.  At that time, while a complete auditory examination was 
not conducted, the separation report of medical examination did 
indicate that the Veteran's hearing was 15/15, bilaterally.

These service treatment records, overall, tend to show that the 
Veteran did not have tinnitus during service and provide 
probative evidence against his claim for service connection.

At this juncture, the Board notes the Veteran's contention that 
he reported a ringing in his ears at the time of his separation 
report of medical examination in August 1971.  Although the 
Veteran argues that he reported this symptom to the separation 
examiner, the contemporaneous record fails to show that the 
examiner made any notation of any such complaint in the report.  

However, 38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disability etiologically to the current 
disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392  (Fed. Cir. 1996).  
A veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a nexus 
between that disability and those service events.

Here, the Veteran's records, including his DD 214, do not contain 
any indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with the 
enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable. 

In this regard, however, it is important to note that the Board 
does not dispute the fact that the Veteran was exposed to very 
loud noise during service.  The critical question is whether the 
current bilateral tinnitus was caused by this noise exposure many 
years ago.

The Veteran underwent a VA audiology examination in August 2008.  
The examiner indicated that the Veteran had constant, bilateral 
tinnitus.  The examination report also indicated that the Veteran 
reported that his tinnitus was first noted prior to leaving 
Vietnam.

The examiner opined that "the current bilateral tinnitus is less 
as likely as not (less than 50/50 probability) caused by or a 
result of military noise exposure.  The examiner explained that 
the Veteran's service treatment records were silent for 
complaints of hearing loss and/or tinnitus.  In addition, there 
was no evidence found that the Veteran complained of hearing loss 
or tinnitus or sought medical treatment for either condition 
while in the Army in the years following his service discharge.  
The examiner also noted that at a VA examination in August 2005, 
the Veteran reported bilateral tinnitus for "many" years.  At 
that time in 2005, the Veteran also reported a history of 
occupational noise exposure for most of his adult life.  
Ultimately, the examiner stated that "[g]iven the fact that 37 
years have passed since the veteran served in the military and 
there is no evidence to support his claim that his tinnitus began 
while in the service, it is my opinion that it is less likely as 
not to have been caused by or the result of military noise 
exposure."

The August 2008 examiner's medical opinion provides probative 
evidence against the Veteran's claim for service connection for 
tinnitus as it not only fails to establish the requisite nexus 
between the Veteran's current tinnitus and his military service, 
it contradicts that nexus.

The Board notes that the August 2008 examiner indicated the 
Veteran reported a history of occupational noise exposure for 
most of his adult life.  However, in his substantive appeal, 
dated April 2009, the Veteran stated that in his post-service 
occupation, he was required by law to wear hearing protection and 
essentially argued that he was not exposed to loud noise post-
service.  Despite this contradiction, the Board finds that the 
examiner's medical opinion is adequate as she relied on the 
Veteran's entire medical history, in addition to his occupational 
noise exposure, in rendering her opinion.

The Veteran's first complaint of tinnitus of record is in a 
report of a VA physical examination screening, dated July 2005.  
Tinnitus was listed as a finding without comment.  This long 
lapse of time (approximately 34 years after separation from 
service) and the Veteran's statements at this time are evidence 
against a finding that tinnitus had its onset during service or 
is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of absence of 
complaints).

Only the Veteran's own contention, namely, that his current 
tinnitus was due to noise exposure during active service, stands 
in favor of his claim.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is competent 
and sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran's contention regarding a relationship 
between his claimed disability and exposure to in-service noise 
are not statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Thus, his 
contentions are not competent medical evidence of the cause of 
this claimed disability.

Of significance, the Veteran is competent to state that he has 
had ringing in his ears since his discharge from service nearly 
40 years ago; this is not in dispute.  However, the positive 
evidence (his statements) must be weighed against the evidence 
unfavorable to his claim (the post-service treatment records, the 
August 2008 VA examination, and the service treatment records), 
all of which provide highly probative evidence against this 
claim, indicating a problem that began years after service with 
no connection to service.  Although the Veteran may be competent 
to make these assertions regarding the ringing in his ears, the 
fact that he failed to note this problem until decades after 
service provides very probative evidence against his claim that 
he has had ringing in the ears for nearly four decades.  
Essentially, the fact that the service separation examination 
report failed to note the Veteran's alleged complaints of 
tinnitus (ringing in his ears) upon separation outweighs the 
Veteran's current allegations that he made any such complaints 
upon separation.  Critically, it also calls into question the 
Veteran's credibility with respect to his allegations that he has 
had such pathology since service.  The Board finds that the lack 
of objective documentation of these alleged complaints upon 
separation coupled with the lack of complaints of tinnitus for 37 
years thereafter serves to impeach the Veteran's credibility with 
respect to these recollections of experiencing ringing in his 
ears in service and since service.  In short, the contemporaneous 
in-service record showing no complaints of tinnitus, the lack of 
the reporting of post-service tinnitus pathology for many years, 
and the 2008 VA medical opinion against the Veteran's claim 
clearly outweighs the Veteran's recollection of events.  

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for tinnitus, and his 
claim must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


